UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 27, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 1 – 9482 HANCOCK FABRICS, INC. (Exact name of registrant as specified in its charter) Delaware 64-0740905 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One Fashion Way, Baldwyn, MS (Address of principal executive offices) (Zip Code) (662) 365-6000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer[]Accelerated Filer[] Non-Accelerated Filer[ ]Smaller Reporting Company[X] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes [X] No [] As of November 24, 2012, there were 21,506,108 shares of Hancock Fabrics, Inc. $.01 par value common stock outstanding. 2 Table of Contents Hancock Fabrics, Inc., INDEX TO FORM 10-Q Part I. Financial Information Page Item 1. Condensed Financial Statements (unaudited) Consolidated Balance Sheets as of October 27, 2012, October 29, 2011, and January 28, 2012 4 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Thirteen and Thirty-nine Weeks Ended October 27, 2012 and October 29, 2011 5 Consolidated Statement of Shareholders’ Equity for the Thirty-nine Weeks Ended October 27, 2012 6 Consolidated Statements of Cash Flows for the Thirty-nine Weeks Ended October 27, 2012 and October 29, 2011 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risks 22 Item 4. Controls and Procedures 23 Part II. Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 3 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED FINANCIAL STATEMENTS HANCOCK FABRICS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except for share amounts) October 27, October 29, January 28, 2012 (1) Assets Current assets: Cash and cash equivalents $ $ $ Receivables, less allowance for doubtful accounts Inventories, net Prepaid expenses Total current assets Property and equipment, net Other assets Goodwill Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ $ Accrued liabilities Total current liabilities Long-term debt obligations, net Capital lease obligations Postretirement benefits other than pensions Pension and SERP liabilities Other liabilities Total liabilities Commitments and contingencies Shareholders' equity: Common stock, $.01 par value; 80,000,000 shares authorized; 34,913,211, 33,586,188 and 33,914,711 issued and 21,506,108, 20,183,482 and 20,511,123 outstanding, respectively Additional paid-in capital Retained earnings Treasury stock, at cost, 13,407,103, 13,402,706 and 13,403,588 shares held, respectively ) ) ) Accumulated other comprehensive loss ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to consolidated financial statements. (1) From audited consolidated balance sheet included in our annual report on Form 10-K for the fiscal year ended January 28, 2012. 4 HANCOCK FABRICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (unaudited) Thirteen Weeks Ended Thirty-nine Weeks Ended (in thousands, except per share amounts) October 27, October 29, October 27, October 29, Sales $ Cost of goods sold Gross profit Selling, general and administrative expense Depreciation and amortization Operating income (loss) Interest expense, net Loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) Minimum pension, SERP and postretirement liabilities, net of taxes $0 95 43 (6
